--------------------------------------------------------------------------------

EXHIBIT 10.1



* Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXECUTION COPY



DISTRIBUTION AGREEMENT



This DISTRIBUTION AGREEMENT is entered into as of August 4, 2004 (the "Effective
Date") by and between SonoSite, Inc., a Washington corporation having a
principal place of business at 21919 30th Drive SE, Bothell, WA 98021-3904
("Supplier"), and Boston Scientific Corporation, a Delaware corporation having a
principal place of business at One Boston Scientific Place, Natick,
Massachusetts  01760 ("BSC").



Background



WHEREAS, Supplier has developed and manufactures certain ultrasound imaging
Products (as defined herein);



WHEREAS, BSC desires to market the Products in the Territory (as defined herein)
for use in the Field (as defined herein) as a co-exclusive distributor for a
period of time and as an exclusive distributor thereafter; and



WHEREAS, Supplier desires to appoint BSC as a co-exclusive distributor for a
period of time and as an exclusive distributor thereafter of the Products in the
Territory for use in the Field;



NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto,
Supplier and BSC agree as follows:



1.   DEFINITIONS.



Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings set forth below.



"Accessories" means the products listed as accessories on Exhibit A attached
hereto.



"Act" means the United States Food, Drug and Cosmetic Act and similar laws and
regulations in foreign jurisdictions, all as may be amended from time to time.



"Affiliate"means with respect to any party, any person or entity that, directly
or indirectly, is controlled by, controls or is under common control with such
party. 



"Business Day" (whether such phrase is capitalized or not) shall mean any day,
other than Saturday, Sunday or a legal holiday in Massachusetts, that banks
located in Boston, Massachusetts are open for business.



"Co-Exclusive Period" means the period beginning on the Effective Date and
ending December 31, 2004.



"Confidential Information"means all data, specifications, training materials and
other know-how related to the design, research, development, use,
implementation, performance, manufacture, distribution or sale of the Products,
as well as all other information and data provided by either party to the other
party hereunder in written or other tangible medium and marked as confidential,
or if disclosed orally or displayed, identified as confidential prior to or at
the time of disclosure and confirmed in writing as confidential within 30 days
after disclosure, in each case except any portion thereof which: (i) is known to
the receiving party before receipt thereof under this Agreement as evidenced by
the receiving party's written records; (ii) is properly and lawfully disclosed
to the receiving party by a third person who has the legal right to make such
disclosure; (iii) is or becomes generally known in the trade through no fault of
the receiving party; or (iv) is independently developed by the receiving party
without use of such information, as evidenced by the receiving party's written
records.


--------------------------------------------------------------------------------

"FDA" means the United States Food and Drug Administration, or any successor
entity.



"Field" means each of the fields of Vascular Access, Interventional Radiology,
Nephrology, General/Vascular Surgery and Oncology (each as defined below).



"General/Vascular Surgery" means needle guidance or device placement in a
surgical procedure for long-dwelling port or other vascular access device
placements, typically with a surgical suite.



"GPO" means any hospital group purchasing organization, preferred purchasing
organization, or integrated health delivery network with which Supplier has a
written supply agreement pursuant to which it sells or may sell Products in the
Territory for use in the Field to such GPO's members.



"Improvements" means any additions, developments, enhancements, updates and
other changes in the Products, any extensions of the label claims for any
Products and any new designs for any Product, except, in each case, for any
Replacement Products (as defined below).



"Interventional Radiology" means the placement of a central, mid-line or
peripheral catheter or the detection of fluid within the abdominal cavity for
the purpose of targeting for a procedure, typically within an interventional
suite.



"Nephrology" means the placement of a catheter device to aid in dialysis or
another renal insufficiency therapy; the determination of patency or blood flow
within a fistula or graft; or the general imaging of the kidneys or other renal
structures for physiologic abnormalities, in each case typically within a
nephrology clinic or department.



"Oncology" means vascular access procedures, including examination of veins for
patency prior to needle insertion, and long-dwelling port or device placements
or assessments of such already in place, typically within an oncology treatment
center.



"Patent Rights" meansall patents, patent applications and rights to file patent
applications that relate to any Product or its manufacture, sale, use, design,
import and export and are licensed to, owned or controlled by Supplier now or in
the future, including those listed on Exhibit B attached hereto, and, in each
case, any reissues or extensions thereof and any foreign counterparts,
divisions, continuations or continuation-in-part of any applications or
substitutes therefor.



"Product" means Supplier's iLook® 15 and iLook® 25 ultrasound imaging tools and
Accessories as set forth on Exhibit A attached hereto, as well as any
Improvements for any of the foregoing.



"Product Approvals" means, for any country or other jurisdiction in the
Territory, those regulatory approvals required for importation, exportation,
promotion, pricing, marketing and sale of the Products in such country or other
jurisdiction for use in the Field.



"Product Specifications"means the specifications for the Products provided by
Supplier and set forth on Exhibit A attached hereto, including labeling affixed
to Product packaging, as such specifications may be amended or supplemented from
time to time in accordance herewith.



"Proprietary Rights" means all proprietary rights and interests of every nature,
whether now existing or hereafter arising,including Patent Rights, in, to,
related to or covering or incorporated into any Product, including those
relating to their manufacture, sale, use or design and shall include inventions,
ideas, improvements (including Improvements), manufacturing know-how,
technology, trade secrets, trademarks (including Trademarks (as defined herein))
and Confidential Information.



"Regulatory Authority" means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in the Territory, including the FDA.



"Reimbursement Approvals" means governmental and other approvals in any country
or jurisdiction in the Territory, for a buyer to claim reimbursement at any
level for the purchase of the Products, from private or public health insurance
organizations in such country or jurisdiction in the Territory.


--------------------------------------------------------------------------------



"Replacement Product" means any new product designed specifically for use in the
Field and which (i) contains[*] which result [*] and (ii) was developed to [*].



"Territory" means the jurisdictions set forth on Exhibit D attached hereto, and
each of their respective territories and possessions.



"Trademarks" means the trademarks described on Exhibit B attached hereto, and
any additional trademarks owned or controlled by Supplier that may be used from
time to time with respect to the Products.

               

"Vascular Access" means placement of a central, mid-line or peripheral catheter
or other device by a clinician in the vasculature, typically at bedside or
within an interventional or surgical suite.



Other Defined Terms.  Each of the following terms shall have the respective
meaning ascribed to such term in the section of this Agreement set forth
opposite such term below:



"BSC"

"Effective Date"

"Exclusive Period"

"Indemnifying Party"

"Indemnitees"

"In-Process Sales"

"Launch"

"Losses"

"Minimum Notice"

"Pre-Launch Sales"

"Product Information"

"QSR"

"Recall Objection Notice"

"Supplier"

Introductory paragraph

Introductory paragraph

Section 2.1

Section 8.2

Section 8.2

Section 2.1

Section 7.4

Section 8.1

Section 3.3(a)

Section 2.2(d)

Section 6.1

Section 4.7

Section 4.4(b)

Introductory paragraph



2.  DISTRIBUTION.



2.1  Appointment.  Subject to the terms and conditions set forth in this
Agreement, Supplier hereby appoints BSC as Supplier's co-exclusive distributor
during the Co-Exclusive Period of the Products (except Accessories) within the
Territory for use in the Field, and as Supplier's exclusive distributor
thereafter during the term of this Agreement (the "Exclusive Period") of the
Products (except Accessories) within the Territory for use in the Field, and BSC
hereby accepts such appointment.  Supplier also hereby appoints BSC, subject to
the terms and conditions set forth in this Agreement, as Supplier's
non-exclusive distributor of the Accessories within the Territory for use in the
Field and BSC hereby accepts such appointment.  Supplier acknowledges and agrees
that it shall not be entitled to any compensation other than payment of the
purchase price for Products in accordance with Section 3.6 hereto.  Attached
hereto as Schedule B of this Agreement is a list of all pending or in-process
sales of Products for which Supplier has completed a majority of the selling
process as of the Effective Date ("In-Process Sales").  In-Process Sales that
are completed during the Co-Exclusive Period as well as any Pre-Launch Sales
completed by Supplier prior to Launch will not be considered sales by BSC
hereunder.  All other sales of Products within the Territory for use in the
Field during both the Exclusive Period and the Co-Exclusive Period shall be
considered [*].















* Confidential Treatment Requested




--------------------------------------------------------------------------------



2.2   Certain Restrictions. (a) Except as set forth in Section 2.2(d) below,
during the Co-Exclusive Period: Supplier (i) agrees to sell Products (except
Accessories) for use in the Field within the Territory exclusively to BSC or, in
the case of In-Process Sales or Pre-Launch Sales only, directly to end-users
through its own internal sales force; (ii) agrees to sell Accessories for use in
the Field within the Territory to BSC on a non-exclusive basis; and, (iii)
agrees not to manufacture, license for manufacture, provide or sell Products for
or to any third party (including any distributor or reseller of any kind) if
Supplier knows or has reason to believe that such Products will be provided,
distributed or sold by such third party anywhere in the Territory for use in the
Field.  Supplier further agrees to use its best efforts to prevent the sale of
any such Products for resale or distribution as described in Section 2.2(a)(iii)
above within the Territory and shall take all actions reasonably requested by
BSC to prevent such unauthorized sales activity.



  (b) Except as set forth in Section 2.2(d) below, during the Exclusive Period:
Supplier (i) agrees to sell Products (except Accessories) for use in the Field
within the Territory exclusively to BSC or, in the case of Pre-Launch Sales
only, directly to end-users through its own internal sales force; (ii) agrees to
sell Accessories for use in the Field within the Territory to BSC on a
non-exclusive basis; and, (iii) agrees not to manufacture, license for
manufacture, provide or sell Products for or to any third party if Supplier
knows or has reason to believe that such Products will be provided, distributed
or has reason to believe that such Products will be provided, distributed or
sold by such third party anywhere in the Territory for use in the Field. 
Supplier further agrees to use its best efforts to prevent the sale of any such
Products for resale or distribution described in Section 2.2 (b)(iii) above
within the Territory and shall take all actions reasonably requested by BSC to
prevent such unauthorized sales activity.



(c) BSC agrees not to market Products to any GPO if such marketing is prohibited
by the terms of an effective written agreement between Supplier and such GPO.



(d) Notwithstanding anything in this Section 2.2 to the contrary but subject to
the final 2 sentences of Section 2.1 above, (i) prior to Launch Supplier shall
not be prohibited from selling Products to any customer within the Territory for
use in the Field ("Pre-Launch Sales") and (ii) following Launch Supplier shall
not be prohibited from selling Products within the Territory for use in the
Field to any hospital account represented by a GPO set forth on Schedule A
attached hereto which has not, at the time of such sale, approved BSC's
distribution of Products to its members.  Supplier shall provide a monthly
written report to BSC of all sales of Products pursuant to this Section 2.2 (d)
along with payment for any net amounts owed with respect to such sales pursuant
to Section 2.1 above.



2.3  Marketing.  All business decisions [*] in the Territory of the Products for
use in the Field, including the [*] thereof, will be within the [*] discretion
of [*].  [*] shall be given a minimum of [*] to review, for compliance with
applicable regulations and erroneous statements only, any [*] materials
promoting the Products to customers and any Product handling manuals and
instructions for use.



2.4  [Intentionally Omitted.]



2.5  Sales Referrals.  The Oncology business of BSC will use commercially
reasonable efforts to implement a system whereby its sales representatives can
refer customers in the Territory within the Field who so inquire to Supplier for
the potential purchase of products of Supplier that are not Products subject to
distribution by BSC pursuant to this Agreement.  Supplier will use commercially
reasonable efforts to implement a system whereby its sales representatives can
refer customers in the Field who so inquire to BSC for the potential purchase of
products of BSC.  Neither party will be obligated to refer customers to the
other party in situations where the parties have competitive products; provided,
that the parties acknowledge that it may be appropriate to refer an ultrasound
customer to the other party where the customer has determined that the referring
party's ultrasound product offerings do not meet its needs.  The parties further
acknowledge and agree that neither party shall have liability to the other of
any kind for a breach of this Section 2.5 and that a breach of this Section 2.5
shall not be considered a material breach for any purpose, including
termination, under this Agreement.







* Confidential Treatment Requested




--------------------------------------------------------------------------------



3.  PURCHASE OF PRODUCTS AND TERMS OF SALE. 



3.1  Supply Forecasts.  During the term of this Agreement, BSC shall provide to
Supplier, on a monthly basis, a[*] forecast of expected orders of Products
beginning with[*] following [*] in which the forecast is delivered.  With the
exception of the [*] of the initial forecast delivered to Supplier, such
forecasts shall not constitute [*].



3.2  Product Orders.  All orders of Products shall be on BSC's standard form of
purchase order which BSC may employ from time to time and Supplier shall deliver
the Products in accordance therewith.  The provisions of this Agreement shall
prevail over any inconsistent statements or additional statements or provisions,
rights and obligations contained in any document related to this Agreement
passing between the parties hereto including any purchase order, acknowledgment,
confirmation or notice.



3.3  Annual Minimum Purchase Obligation.  (a) Subject to the terms and
conditions of this Agreement, BSC agrees, [*], to the minimum purchase
obligations set forth on Exhibit E attached hereto.  Any determination of
whether BSC has met the minimum purchase obligation [*] shall be based on the
units of Product actually ordered on or before [*] by BSC.  Supplier agrees that
on or before[*] (but no earlier than[*]) Supplier will deliver to BSC a written
notice (the "Minimum Notice") detailing the number of units BSC must order on or
before [*] in order to meet the minimum purchase obligation for [*]. 
Notwithstanding anything in this Agreement to the contrary, any order placed by
BSC [*] will count toward the minimum purchase obligation for [*].



(b)  The quantity of the minimum purchase obligation [*] shall be reduced to the
extent that BSC's purchases of units or its ability to meet such minimum
purchase obligation were adversely affected by (i) the failure by Supplier to
timely supply units to BSC in the amounts ordered by BSC; (ii) an event of force
majeure, as described in Section 10.14 hereof; (iii) a Product recall; (iv) the
infringement of Patent Rights in the Territory by third parties, the
unenforceability of Patent Rights in the Territory or the impact of third party
patent rights or other proprietary rights in the Territory; or (v) the failure
to obtain, or maintain, or the withdrawal of, any requisite regulatory approval
required for the sale of Products in the Territory (including Product Approvals)
or any action by a Regulatory Authority to suspend or prohibit the manufacture,
sale, use, distribution, marketing, export or import of Products.



(c) In the event that BSC fails to meet the minimum purchase obligation [*] in
accordance with Sections 3.3(a) and (b) above, Supplier's [*] right and remedy
with respect to such failure (subject to Supplier's termination rights pursuant
to Section 9.2 (c) hereof) shall be the [*].



(d)  Notwithstanding anything to the contrary contained herein, [*], BSC shall
have the right to continue to promote, market and sell Products hereunder on a
[*], and this Agreement shall continue in full force and effect.



3.4  Product Specifications; Packaging and Labeling.  All Products delivered by
Supplier hereunder shall be in full compliance with the Product Specifications
and shall be ready for end-user sale, including all packaging, labeling,
instructions-for-use and sterilization as approved by BSC and Supplier.  All
Products shall be labeled (including bar coding/UPN numbers) in accordance with
procedures mutually agreed upon by the parties.  Subject to Section 4.6 below,
BSC may, at its option, include any Product as a component in any kit or
collection of products.  In no event may BSC overlabel the Products or make
changes to the labeling, instructions for use, or packaging without the prior
approval of Supplier.



3.5  Obligation to Supply.  (a) Supplier shall manufacture, sell and deliver
Products to BSC in accordance with this Agreement and the related purchase
orders on the date specified for delivery in the purchase order (which date
shall not be earlier than 30 days after the date of the purchase order) or, if
no such date is specified, within 30 days of receipt by Supplier of BSC's
purchase orders for Products; provided, that Supplier may deliver Products
within less than 30 days if such delivery is necessary in order for such
shipment to occur prior to December 31 of a calendar year.







* Confidential Treatment Requested




--------------------------------------------------------------------------------



(b) If Supplier is unable to supply Products ordered by BSC in accordance with
the terms of this Agreement and the purchase orders therefor for three
consecutive months, then Supplier shall use its best efforts to remedy the
problem or secure an alternative source of supply within an additional three
month period at no cost to BSC, and any such alternative source of supply shall
be on terms substantially identical to, and no less favorable to BSC than, the
terms of this Agreement.



(c) The prices paid by BSC for Products delivered hereunder shall be adjusted in
the event that Supplier fails to supply the required amount of Products as
provided in Section 3.5(a) hereof.  If Supplier fails to deliver [*].



(d)  Supplier acknowledges that BSC may elect to purchase the Products marked
with an asterisk on Exhibit A hereto directly from Supplier's current vendors or
alternate vendors or to manufacture such Products at BSC's own facilities;
provided, that this provision shall in no way require Supplier to breach any
contract with a vendor.  Supplier agrees, at BSC's request, to provide BSC with
the names of such vendors.



3.6  Product Pricing and Payment.  Supplier shall invoice BSC for Products
delivered to BSC in accordance with this Agreement and the purchase orders
therefor at the prices set forth on Exhibit C attached hereto.  BSC shall pay
for Products [*] after the receipt of Supplier's invoice (provided that the
invoice is received no earlier than the date that shipment is received) unless
BSC is in dispute of any payment.  During the term of this Agreement, BSC shall
be responsible for paying all fees, whether payable by Supplier or BSC, owed to
each GPO in connection with BSC's sales of the Products to such GPO's members in
accordance with this Agreement and processes mutually agreed to by BSC and
Supplier. 



3.7  Demonstration Units.  Upon BSC's request, Supplier will sell to BSC [*]
units (new or functional refurbished units, with stand) of each iLook® Product
in human-use form at a transfer price per unit equal to [*].  Such units will be
delivered to BSC [*].



3.8  Shipping.  Supplier shall ship Products ordered by BSC hereunder in
accordance with the purchase orders therefor via common carrier selected by BSC,
FOB Supplier's shipping point.  Risk of loss or damage shall pass to BSC only
upon delivery to BSC's designated carrier.



3.9  Acceptance.  (a) Each shipment of Products from Supplier to BSC shall
contain such quality control certificates reasonably requested by BSC certifying
that the Products are in conformity with the Product Specifications and all
Product Approvals.  Notwithstanding any prior inspection or payments, all
Products will be subject to BSC's standard final visual inspection procedures
and acceptance at BSC's designated destination point within [*] after delivery. 
BSC shall notify Supplier within [*] after delivery of any apparent defective
material or workmanship or non-conformity of any Product to the Product
Specifications, Product Approvals or purchase order.  If BSC fails to so notify
Supplier, BSC will be deemed to have accepted the Product; provided, that the
warranty set forth in Section 7.2 hereof shall survive acceptance of the Product
by BSC.



(b) Without prejudice to any other right or remedy of BSC, in case any item is
found, as a result of the process set forth in Section 3.9 (a) above, to be
defective in material or workmanship, or otherwise not in conformity with the
Product Specifications, Product Approvals, the requirements of BSC's purchase
order, or the requirements of Section 4.7 hereof BSC will have the right to
reject it.  Any item that has been rejected must be replaced by and at the
expense of Supplier promptly after notice.  BSC will not be required to pay for
any rejected item, or its shipping costs or any other costs related thereto. 
BSC will return all rejected Products to Supplier at Supplier's expense.



3.10  Changes.  Supplier [*] (including labeling) to be sold in the Territory
for use in the Field or the Product Specifications for any Product to be sold in
the Territory for use in the Field [*].  [*] (including labeling applicable to
Products being sold by BSC pursuant to this Agreement) or the Product
Specifications to be made as required by law.  [*].







* Confidential Treatment Requested




--------------------------------------------------------------------------------



4.  REGULATORY APPROVALS AND COMPLIANCE.



4.1  General. Supplier shall be responsible, at its expense, for obtaining,
maintaining and complying with all United States regulatory requirements and
approvals (including all Product Approvals) necessary to promote and sell the
Products in the Territory for their current indications.  Supplier shall
promptly notify BSC and provide to BSC a copy or transcription, if available, of
any communication from the FDA relating to the Products, the marketing thereof
or any related matter (including copies of all Product Approvals) and shall keep
BSC reasonably apprised of regulatory interactions and similar activities with
governmental authorities in connection with the Products, inside the Territory. 
All regulatory approvals shall be obtained in the name of Supplier.



4.2  Data.  Supplier shall provide to BSC copies of its existing scientific,
medical, technical and other data related to the Products to support BSC's
marketing activities.  Supplier shall update the data submissions it makes under
this Section 4.2 and provide BSC with all new data promptly after the same is
developed, assembled or comes to the attention of Supplier.



4.3  Traceability Program.  BSC shall be responsible for maintaining medical
device vigilance systems in the Territory as required by applicable law of a
distributor of products such as the Products, and shall provide Supplier with
reasonable access to such records. 



4.4  Product Recalls. (a) If, [*], any Product defect or any government action
requires a recall of, or the issuance of an advisory letter regarding, any
Product, [*] may undertake such recall or issue such advisory letter [*].  [*]. 
The parties shall endeavor to reach an agreement prior to making any recall or
issuing any advisory letter regarding the manner, text and timing of any
publicity to be given such matters in time to comply with any applicable legal
or regulatory requirements, but [*] to protect users of the Products or to
comply with any applicable governmental orders or mandates.  The parties agree
to provide reasonable assistance to one another in the event of any recall or
issuance of any advisory letter.  Notwithstanding anything in this Agreement to
the contrary, [*].



(b)  In the event of a recall of any Product, Supplier shall correct any
deficiency relating to its manufacturing, packaging, testing, labeling, storing
or handling of such Product, if applicable, and shall, [*].  Supplier shall
promptly[*] as a result of any recall or advisory letter; provided, that
Supplier, subject to Section 4.4(c) below, shall not [*].



(c)  [*].



4.5  Notices.  Supplier shall notify BSC immediately if it becomes aware of any
issue relating to regulatory compliance, safety or efficacy of a Product, its
testing, manufacture, labeling or packaging, occurring within the Territory or
outside of the Territory.  Without limiting the generality of the foregoing,
Supplier will notify BSC immediately if it becomes aware of any death or bodily
injury caused by a Product (or suspected to be caused by a Product) occurring
within the Territory or outside of the Territory or any malfunction of a Product
that would result in the submission of a medical device report.



4.6  Compliance with Laws.  Supplier will comply with all applicable laws and
regulations in the Territory pertaining to the testing, manufacture, labeling or
packaging of the Products and in any other manner pertaining to performance by
Supplier of its obligations under this Agreement, including the maintenance of
ongoing quality assurance and testing procedures to comply with applicable
regulatory requirements.  Supplier will also comply with all applicable laws and
regulations of the countries and jurisdictions in the Territory pertaining to
the import, export, distribution, sales and marketing of the Products.  Without
limiting the generality of the foregoing, Supplier will (i) report to the FDA
within any relevant time periods all events that are required to be reported
(including any death or serious bodily injury caused by a Product); and (ii)
deliver, within the permitted time periods, all annual or other periodic reports
required to be delivered to the FDA.  BSC shall comply with all applicable laws
and regulations pertaining to the distribution, sale and marketing of the
Products in the countries where it sells and markets the Products and with the
terms and conditions applicable to it set forth in the GPO agreements under
which BSC becomes an authorized distributor pursuant to Section 7.4 hereof.





* Confidential Treatment Requested


--------------------------------------------------------------------------------



4.7  Manufacturing Requirements.  Supplier will manufacture the Products in
accordance with (a) the Product Specifications, (b) applicable regulations
required by the Act, (c) quality system regulations of the FDA ("QSR"),
including master device and lot history records and (d) other pertinent rules
and regulations.  Upon the request of BSC, Supplier shall provide BSC with
written evidence of compliance with the criteria set forth in the preceding
sentence.  During the term of this Agreement, Supplier will maintain or cause to
be maintained the Product manufacturing facility's registration as a certified
medical device manufacturing facility and will maintain such facility
registration with all applicable Regulatory Authorities or cause such facility
to be maintained such that the facility would pass an audit for compliance with
QSR.  For a period of 7 years after delivery to BSC of each Product, Supplier
shall (i) maintain records of the manufacturing date and lot number of each unit
of Product, and (ii) provide BSC a copy of such records of Products shipped to
BSC upon BSC's request.



4.8  BSC Inspection Rights; Regulatory Co-operation; Suppliers. 



(a) BSC shall have the right to have its representatives present at the
Supplier's plant or plants at which the Products are manufactured during normal
business hours to conduct an initial and periodic inspections of such facilities
and manufacturing procedures for compliance with QSR and the Product
Specifications and to inspect Supplier's inventory of Products, work-in-process,
raw materials to be used for the Products, production records and such other
matters as may be pertinent to proper quality assurance of the Products to be
delivered hereunder.  BSC agrees to give Supplier a minimum of [*] prior notice
of any such inspection.  Supplier shall immediately use its best efforts to take
such action as is required to correct any deficiencies identified by BSC
relating to the production of any Product. 



(b) Upon reasonable notice, Supplier agrees to assist BSC in arranging visits
and inspection of the plants at which Supplier's vendors manufacture any
component, material, sub-assembly or service for any Product.



4.9  Regulatory Audit.  Supplier will permit authorized representatives of any
Regulatory Authority to inspect Supplier's plant and production facilities
relating to or used in connection with the manufacture of the Products and will
promptly notify BSC when Supplier receives notice of any such inspection. 
Supplier will advise BSC of the findings of any regulatory inspection and will
take the necessary steps reasonably promptly to correct any compliance
deficiencies found by the Regulatory Authority relating to the production of the
Products.  Supplier further agrees to use its best efforts to provide to BSC
such documentation as BSC may reasonably request in connection with any
regulatory submission or audit concerning the Products.



4.10  Complaints.  BSC shall report to Supplier all customer complaints relating
to the Products received by BSC within [*] of BSC's receipt of such complaints. 
BSC may use its internal complaint form or similar means of documentation within
its standard procedures to document complaint details for forwarding to
Supplier. If additional information is necessary to conduct a complaint
investigation, BSC agrees to take reasonable steps to provide such information
if it is available to BSC.  Supplier will perform complaint evaluations and
Product analysis for all Product complaints whether received through BSC or
otherwise in order to investigate the cause of such complaints and to determine
any required corrective actions.  Supplier will maintain records of such
investigations as required by QSR.  Supplier has a period of [*] from the time
it receives a request/complaint from BSC or otherwise to perform a complete
investigation that contains a root cause analysis, and corrective action
recommendations.  Supplier will inform BSC promptly of the results of any such
investigation and Supplier's recommendations.  BSC will enter all complaints, as
well as recommendations and analyses of Supplier into BSC's complaint handling
system.  BSC will return to Supplier the Product that is the subject of a
complaint if such Product has been made available to BSC.  Supplier will also
maintain a cross reference system from Supplier's complaint handling system to
BSC's complaint handling system.  Supplier will use commercially reasonable
efforts to complete all corrective actions, including corrective actions
identified in a response to BSC pursuant to this Section 4.10 within [*] or, if
such corrective action cannot be completed within [*], as soon thereafter as
possible.  Any corrective actions generated by BSC will require a written
response from Supplier within [*].  BSC may elect to increase this time period
at its option.  Supplier will provide BSC with a follow-up report on the
effectiveness of the corrective actions within a reasonable time period.





* Confidential Treatment Requested


--------------------------------------------------------------------------------



5.  TRADEMARKS; INFRINGEMENT OF INTELLECTUAL PROPERTY.



5.1  Trademark License.  Supplier hereby grants to BSC a fully paid up and
royalty-free right and license (without the right to sublicense) to use the
Trademarks in connection with the promotion, marketing, sale, distribution and
delivery of the Products in the Territory during the period in which BSC is
authorized to distribute Products hereunder; provided, that such use shall only
be in the manner approved by Supplier in advance.  BSC shall not be obligated to
use the Trademarks in connection with the promotion, marketing, sale,
distribution or delivery of any Product.  Supplier shall take such actions as
are reasonably required to maintain the Trademarks in effect, and shall inform
BSC of any changes in or additions to the Trademarks.  BSC shall not acquire any
rights to the Trademarks except as explicitly set forth herein, and upon any
termination or expiration of this Agreement shall cease all use of the
Trademarks following the expiration of any post-termination period during which
BSC is permitted to sell Products pursuant to Section 9.3 below.  Without
limiting the foregoing, BSC shall be entitled to use its own trademarks in
connection with the promotion, marketing, sale,  distribution and delivery of
Products, which trademarks shall remain at all times the exclusive property of
BSC.



5.2  Infringement.  (a) Each of BSC and Supplier will notify the other party in
writing of any infringement of a Patent Right or Trademark within 30 days after
it becomes aware of such infringement.  Supplier shall have the exclusive right
(after consultation with BSC) at its own cost to take all legal action it deems
necessary or advisable to eliminate or minimize the consequences of any
infringement of a Patent Right or Trademark.



(b) Supplier shall permit BSC to participate at its own cost in any legal action
brought by Supplier to eliminate or minimize the consequences of any
infringement of a Patent Right or Trademark; provided, that Supplier shall
maintain the right to control the prosecution of such action.



(c) All proceeds realized upon any judgment or settlement regarding an action
undertaken pursuant to Section 5.2(a) above (net of direct out-of-pocket
expenses relating thereto) which relate to lost Product sales or other damages
incurred in the Territory in the Field shall be [*].



5.3  Patent Prosecution.  Supplier shall apply for, prosecute and maintain,
during the term of this Agreement, the Patent Rights listed in Exhibit B hereto
which it reasonably believes are necessary to protect its proprietary
technology.



5.4  Patent Prosecution Costs.  Payment of all fees and costs relating to the
filing, prosecution and maintenance of the Patent Rights shall be the
responsibility of Supplier.



6.  CERTAIN OBLIGATIONS OF SUPPLIER AND BSC.



6.1  Product Information.  Supplier will furnish to BSC any and all product
handling manuals, sales literature, and other applicable information relating to
the Products, including such information as is necessary or appropriate for BSC
to formulate any other manuals, promotional materials and warning labels deemed
necessary or appropriate by BSC (collectively, the "Product Information"). 
Supplier represents and warrants that the Product Information shall be accurate
and complete in all material respects, and undertakes to update any such Product
Information when any information included therein becomes outdated, inaccurate
or misleading.  Subject to Section 2.3 above, BSC shall have the right to
produce, at its expense, promotional material, Product handling manuals,
instructions for use, warning labels and other written information relating to
the Products which is based in whole or in part on the material supplied by
Supplier.



6.2  Field Support and Training.  (a) Supplier will use commercially reasonable
efforts to provide such technical assistance, clinical support, sales support
and training to customers in the Field regarding the Products as BSC reasonably
requests.  BSC acknowledges that Supplier will generally need [*] advance notice
of such requests.  BSC shall pay Supplier [*] per clinical specialist per day
for such field support services plus reasonable and documented travel expenses,
payable within[*] of BSC's receipt of Supplier's invoice for such services.





* Confidential Treatment Requested


--------------------------------------------------------------------------------



(b) Upon reasonable notice, Supplier will provide BSC with assistance in
training BSC representatives with respect to the Products.  Prior to, and in
connection with, Launch as well as in connection with BSC's national sales
meeting for its Oncology Division occurring in the [*], Supplier will provide
such assistance [*].  Other than as set forth in the previous sentence, BSC will
reimburse Supplier for reasonable and documented travel expenses incurred by
Supplier in connection with the performance of training assistance provided
pursuant to this Section 6.2 (b).



6.3  Product Development; [*].  (a) Supplier shall use reasonable commercial
efforts to continue to manufacture and develop Products, including
Improvements.  Supplier shall notify BSC of any Improvements promptly in
writing.  Each such notice shall (i) specify in reasonable detail the nature of
the Improvement and (ii) specifically reference this Section 6.3 of this
Agreement. 



(b) Supplier shall promptly provide written notice to BSC of the development of
any Replacement Product [*] which such notice shall describe such Replacement
Product in reasonable detail.  Provided that BSC is not in a continuing material
breach of this Agreement and has not been [*].  No failure or deemed failure of
BSC to exercise its rights pursuant to this Section 6.3 (b) with respect to any
Replacement Products shall in any way limit or repair BSC's rights pursuant to
this Section 6.3 (b) with respect to any other Replacement Product.



6.4  BSC [*].  BSC agrees, during the term of this Agreement, that it will not
[*].



6.5  Non-Solicitation.   (a)  During the term of this Agreement, the Oncology
Division of BSC will not, directly or indirectly, solicit Supplier's employees
for employment by BSC or any other person or entity. The term "solicit for
employment" shall not be deemed to include general solicitations of employment
by, or on behalf of, the Oncology Division of BSC, not specifically directed
towards employees of Supplier or unsolicited requests for employment made to the
Oncology Division of BSC by Supplier's employees.



(b)  During the term of this Agreement, Suppler will not, directly or
indirectly, solicit BSC's employees for employment by Supplier or any other
person or entity. The term "solicit for employment" shall not be deemed to
include general solicitations of employment by, or on behalf of, Supplier, not
specifically directed towards employees of BSC or unsolicited requests for
employment made to Supplier by BSC's employees.



7.  REPRESENTATIONS AND WARRANTIES.



7.1  Mutual Representations and Warranties.  Except as set forth in Schedule A
hereto, each of Supplier and BSC hereby represents and warrant to the other
that:



it is a duly and validly organized and existing corporation in good standing, in
the case of BSC under the laws of the state of Delaware, and in the case of
Supplier, under the laws of the state of Washington, and that it or its
Affiliates that may be performing its obligations under this Agreement are
legally qualified to do business in each jurisdiction in which this Agreement
may be performed and its activities hereunder requires such qualification,



the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach or violation of any terms or
provisions of, or constitute a default under, its Certificate of Incorporation
or By-Laws, or other organizational documents, or any material agreement or
instrument to which it is a party, by which it is bound, or to which any of its
property is subject,



all requisite corporate action has been taken for the due authorization,
execution, delivery, and performance of this Agreement by it, and this Agreement
constitutes a legal binding obligation, enforceable against such party, in
accordance with its terms, except insofar as enforceability may be limited by
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally, and



(d) it is not a party to any litigation relating to, or that could reasonably be
expected to affect, its ability to perform its obligations under this Agreement.





* Confidential Treatment Requested


--------------------------------------------------------------------------------



7.2  Product Warranty.  (a) For a period of [*] following receipt by BSC of the
Product in question, Supplier represents and warrants to BSC that all Products
supplied to BSC hereunder shall at the time of shipment to BSC: [*].



(b)  Supplier will be responsible for all repair, maintenance and warranty
obligations to end-users.  The manufacturer's warranty set forth on Exhibit F
hereto will be offered by Supplier to all customers of BSC receiving Products
pursuant to BSC's distribution hereunder.  Exhibit F hereto also sets forth
procedures that Supplier will follow and services that Supplier will offer with
respect to customer warranty claims, as well as repair and maintenance requests.



(c)  Subject to Section 8.2 below with respect to third party claims, Supplier's
sole obligation and liability under the warranty set forth in Section 7.2(a)
above, is limited at Supplier's option to the repair or replacement, within a
reasonable period of time not to exceed [*], of the Product or a refund of the
purchase price for the Product.



7.3.  Non-Infringement.  Supplier represents and warrants to BSC that no
Product, Proprietary Right and Trademark infringes the rights of third parties.



7.4  No Other Distributors; GPOs.  Except for the GPOs set forth on Schedule A
hereto ("GPOs"), Supplier represents and warrants that it does not currently
have agreements with any other GPOs or any other agents, representatives, or
distributors relating to the promotion or sale of Products in the Territory for
use in the Field.  Supplier will use commercially reasonable efforts to obtain
the approval of each of the GPOs for BSC to distribute Products pursuant to this
Agreement to such GPOs or their members.  Supplier agrees to keep BSC informed
on a weekly basis of Supplier's progress in obtaining GPO approvals pursuant to
the previous sentence.  Notwithstanding anything in this Section 7.4 to the
contrary, Supplier will not, without first obtaining BSC's prior written
consent, (i) designate BSC as an authorized distributor under any Supplier
contract with a GPO if such designation would subject BSC to any obligations
pursuant to such contract (other than pricing obligations with respect to
Products) or (ii) amend any existing Supplier contract with a GPO or execute a
new contract with a GPO if such amendment or execution would be detrimental in
any way to BSC's interests pursuant to this Agreement.  Unless BSC objects to
any such designation, amendment or execution within 21 days of receipt of
written notice from Supplier, BSC shall be deemed to have approved such action. 
The parties acknowledge that it is BSC's intention to review such GPO contracts
only for purposes of determining whether such GPO contracts would negatively
impact BSC's profit margins relative to any Products or would otherwise expose
BSC to liabilities or obligations outside of the ordinary course of business. 
The parties also acknowledge that Supplier shall be under no obligation to
negotiate changes to any GPO contracts on BSC's behalf.  In the interest of
clarity, the parties hereto acknowledge that it is BSC's current intention to
delay training its personnel on the safe and effective use of the Products and
to delay the first commercial sale of the Products by BSC ("Launch") until such
time as Supplier has received approval for BSC to distribute Products hereunder
from GPOs representing an aggregate of at least 75% of the individual hospital
accounts represented by the GPOs set forth on Schedule A attached hereto.



7.5  Disclaimer.  Except as set forth in Sections 7.1, 7.2, 7.3 and 7.4 above,
Supplier makes no warranties, whether express, implied or statutory, regarding
or relating to the Products or any materials or services provided to BSC under
this Agreement. Supplier hereby disclaims all implied warranties, including
implied warranties of merchantability and fitness for a particular purpose.



















* Confidential Treatment Requested




--------------------------------------------------------------------------------



8.  INDEMNIFICATION.



8.1.  Infringement Indemnification.  Subject to the provisions of Section 8.3
below, Supplier shall defend, indemnify and hold harmless BSC, its subsidiaries,
parent corporations, Affiliates, officers, directors, independent contractors,
partners, shareholders, employees, agents, and their respective successors and
assigns from and against any claim, suit, demand, loss, damage, expense
(including reasonable attorney's fees and those that may be asserted by a third
party) or liability (collectively, "Losses") arising from or related to an
allegation that any Product infringes or misappropriates any intellectual
property right of any third party (including any patent, copyright, trade secret
or trademark).  If any Product is held to constitute an infringement or
misappropriation of any third party's intellectual property rights or if in
Supplier's opinion, any Product is, or is likely to be held to constitute, an
infringement or misappropriation, Supplier will at its expense and option do one
of the following: (i) procure the right for BSC to continue distributing the
Product in accordance with this Agreement at no additional cost to BSC; or (ii)
replace the Product with a non-infringing and non-misappropriating equivalent
product conforming to the Product Specifications at no additional cost to BSC or
(iii) modify the Product to make it non-infringing and non-misappropriating
while conforming to the Product Specifications at no additional cost to BSC.



8.2  Other Claims.  Subject to the provisions of Section 8.3 below, each of
Supplier and BSC (each, in such capacity, an "Indemnifying Party") will defend,
indemnify and hold harmless the other party, its subsidiaries, parent
corporations, Affiliates, officers, directors, partners, shareholders,
employees, agents, and their respective successors and assigns (collectively, in
such capacity, the "Indemnitees") from and against any Losses, including Losses
imposed upon the Indemnitee(s) by any third party, arising from or related to:
[*].  The foregoing indemnification shall not apply in the event and to the
extent that a court of competent jurisdiction determines that such Losses arose
as a result of any Indemnitee's negligence, intentional misconduct or breach of
this Agreement.  Without limiting the foregoing, Supplier shall defend,
indemnify and hold harmless the BSC Indemnitees from and against any Losses
imposed upon the BSC Indemnitees by any third party arising from or related to
any of the Products in connection with[*].  In no event shall either party be
liable for any special, incidental, indirect or consequential damages
whatsoever, including damages for loss of business profits, business
interruption, loss of business or other financial loss, arising out of or in
connection with any Product or other goods or services furnished under this
Agreement or otherwise under this Agreement; provided, that [*].



8.3  Procedure.  A party seeking indemnification shall promptly notify the other
party in writing of a claim or suit; provided, that a party's failure to give
such notice or delay in giving such notice shall not effect such party's right
to indemnification under this Section 8 except to the extent that the other
party has been prejudiced by such failure or delay.  Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party's written consent.  The Indemnitee has the right
to participate at its own expense in the claim or suit and in selecting counsel
therefor; provided, that the Indemnifying Party shall control the defense.  The
Indemnitee shall cooperate with the Indemnifying Party as reasonably requested,
at the Indemnifying Party's sole cost and expense.  The Indemnifying Party shall
not settle any claim or suit without the Indemnitee's prior written consent
unless such settlement is limited to the payment of cash by the Indemnifying
Party and contains a full release of the Indemnitee.



8.4  Insurance. At all times during which any Product is being commercially
distributed or sold by BSC hereunder, as well as for a period of seven years
thereafter, Supplier shall procure and maintain from a reputable insurer
reasonably satisfactory to BSC insurance, including product liability insurance,
adequate to cover its obligations hereunder and which is consistent with normal
business practices of prudent companies similarly situated.  Such insurance
policy shall at all times name BSC as an additional insured thereunder.  It is
understood that such insurance shall not be construed to create a limit of
Supplier's liability with respect to its indemnification obligations under this
Section 8.  Supplier shall provide BSC with written evidence of such insurance
(or financial information that describes the amounts available under any
self-insurance facility) upon request.  Supplier shall provide BSC with written
notice at least 15 days prior to the cancellation, non-renewal or material
change in such insurance.





* Confidential Treatment Requested




--------------------------------------------------------------------------------



9.  TERM AND TERMINATION.



9.1  Term.  This Agreement shall take effect as of the Effective Date and shall
remain in effect until December 31, 2008, unless sooner terminated in accordance
herewith.  As referenced in this Agreement, the "term of the Agreement" shall be
deemed to refer to the initial term and any renewal terms agreed upon by the
parties.



9.2  Termination.  (a) Either party may terminate this Agreement at any time [*]
written notice to the other party in the event that the other party shall have
materially breached any of its obligations, representations or warranties
hereunder and shall not have cured such breach prior to the expiration of such
[*].  Without limiting the foregoing, failure by Supplier to meet [*] of BSC's
Product orders with respect to any Product for [*] shall be deemed to be a
material breach of an obligation by Supplier hereunder if such failure results
in an impairment of BSC's ability to meet end-customer demand.



(b) The parties may terminate this Agreement at any time upon mutual written
agreement.



(c) Supplier may terminate this Agreement at any time by written notice
delivered to BSC [*].  Notwithstanding anything in this Agreement to the
contrary, BSC shall have a period of [*] following delivery of such termination
notice to cure such default by [*].



9.3  Effect of Termination. Notwithstanding anything to the contrary contained
herein, upon termination or expiration of this Agreement, Supplier shall
continue to fill all BSC Product orders ("Post-Termination Orders") made in
accordance with the provisions of this Agreement during the 30-day period
following the date of such termination or expiration provided such orders are
for fulfilling outstanding customer orders (BSC having notified Supplier in
writing of such outstanding orders prior to such termination or expiration). 
BSC shall continue to have all rights necessary or appropriate to sell Products
(including Products delivered pursuant to Post-Termination Orders and any
Products ordered by BSC prior to termination or expiration) for 6 months
following the date of termination or expiration and Supplier shall continue to
comply with all of its duties and obligations hereunder necessary or appropriate
to facilitate such sales by BSC.  Notwithstanding anything to the contrary
contained herein, Supplier shall continue to comply with all of its duties and
obligations hereunder necessary or appropriate to permit BSC to fulfill its
obligations to deliver Products pursuant to outstanding orders or commitments at
the time of such termination or expiration until such commitments have expired
(but in no case past December 31, 2008), including Supplier's obligation to fill
BSC Product orders.  Termination of this Agreement shall not affect rights and
obligations of either party that may have accrued prior to the effective date of
termination or any obligation that by its nature or express terms survives
termination.  Without limiting the foregoing, the provisions of Sections1, 3.9,
4.4, 4.8, 4.9, 5.2(b) and (c), 7 (other than Section 7.4), 8, 9 and 10
hereofshall survive any expiration or termination of this Agreement.  [*].



10.  General Provisions.



10.1  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to its rules regarding conflicts of laws.



10.2  Confidentiality.  It is contemplated that in the course of the performance
of this Agreement each party may, from time to time, disclose Confidential
Information to the other.  Each party agrees to take reasonable steps to prevent
disclosure of Confidential Information and not to use any Confidential
Information except for the limited purposes set forth in this Agreement;
provided, that no provision of this Agreement shall be construed to preclude
such disclosure of Confidential Information as may be required law, the rules
and regulations of any stock exchange or The NASDAQ Stock Market, or by court
order, or to the extent necessary and appropriate to divulge such Confidential
Information to obtain governmental approval for the investigation or marketing
of the Products; provided further, that notice of such disclosure is provided to
the other party prior to such disclosure sufficient, where applicable, to allow
such other party to seek appropriate protective orders.





* Confidential Treatment Requested




--------------------------------------------------------------------------------



10.3  Waiver.  Except as otherwise expressly set forth herein, no provision of
or right under this Agreement shall be deemed to have been waived by any act or
acquiescence on the part of either party, its agents or employees, except by an
instrument in writing signed by an authorized officer of each party.  No waiver
by either party of any breach of this Agreement by the other party shall be
effective as to any other breach, whether of the same or any other term or
condition and whether occurring before or after the date of such waiver.



10.4  Independent Contractors.  Each party represents that it is acting on its
own behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party.  This Agreement and the relations hereby established
by and between Supplier and BSC do not constitute a partnership, joint venture,
franchise, agency or contract of employment.



10.5  Assignment.  Neither party may assign its rights or obligations hereunder
including by way of merger or other acquisition without the prior written
consent of the other; provided, that notwithstanding the foregoing, either party
may assign its rights and obligations hereunder to a purchaser of all or
substantially all of the assets or business of such party or in the case of BSC,
BSC's Oncology division without the other party's consent; provided, that the
purchaser(s) unconditionally agree in writing, with a copy provided to the other
party, that the terms of this Agreement shall be honored by the purchaser(s) and
that this Agreement shall be a binding obligation of the purchaser(s).  It is
understood that BSC may from time to time perform some or all of its obligations
hereunder through one or more of its Affiliates.



10.6  Publicity.  Except as is necessary for governmental notification purposes
or to comply with applicable laws and regulations or to enforce their respective
rights under this Agreement, and except as otherwise agreed to by the parties
hereto in writing, the parties shall (a) keep the material terms of this
Agreement confidential and (b) agree upon the text and the exact timing of any
public announcement relating to the transactions contemplated by this Agreement.



10.7  Notices.  Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three business days after the date of mailing), or sent by reputable overnight
courier (such notice sent by courier to be effective one business day after it
is deposited with such courier), and in the case of BSC, addressed to the
attention of [*], with a copy to the attention of the General Counsel at One
Boston Scientific Place, Natick, Massachusetts, 01760, and in the case of
Supplier, addressed to the attention of [*], Director, Business Development,
with a copy to the attention of the General Counsel, at 21919 30th Drive SE,
Bothell, WA 98021-3904, or to such other place as any party may designate as to
itself by written notice to the other party.



10.8  Severability.  In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof.  The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.



10.9  Headings.  Headings of the sections and subsections of this Agreement are
for reference purposes only and shall not limit or affect the meaning or
construction of the terms and conditions hereof.



10.10  Interpretation.  Words such as "herein", "hereinafter", "hereof" and
"hereunder" refer to this Agreement as a whole and not merely to a section or
paragraph in which such words appear, unless the context otherwise requires. 
The singular shall include the plural, unless the context otherwise requires. 
Whenever the word "include", "includes" or "including" appears in this
Agreement, it shall be deemed in each instance to be followed by the words
"without limitation."





* Confidential Treatment Requested




--------------------------------------------------------------------------------



10.11  Entire Agreement; Amendment.  The terms and provisions contained in this
Agreement constitute the entire understanding of the parties with respect to the
transactions and matters contemplated hereby and supersede all previous
communications, representations, agreements and understandings relating to the
subject matter hereof.  No agreement or understanding amending, supplementing or
extending this Agreement shall be binding upon either party unless it is in a
writing and signed by the applicable party.  Without limiting the foregoing, the
parties anticipate that the Exhibits, Annexes and Schedules hereto may be
amended or supplemented from time to time by mutual written agreement.



10.12  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



10.13  Further Assurances; Force Majeure.  Each party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, it will execute and deliver any further legal
instruments and perform any acts which are or may become reasonably necessary to
effectuate the purposes of this Agreement.  Any delay in the performance of any
of the duties or obligations of either party hereto shall not be considered a
breach of this Agreement and the time required for performance shall be extended
for a period equal to the period of such delay; provided, that such delay has
been caused by or is the result of any act of God, embargo, strike, fire, flood
or other unforeseeable cause beyond the control and without the fault or
negligence of the party so affected.  The party so affected shall give prompt
notice to the other party of such cause, and shall take whatever reasonable
steps are necessary to relieve the effect of such cause as rapidly as possible. 
No excusal of performance pursuant to this Section 10.14 may continue for more
than 180 days.



10.14  Specific Performance.  Each party acknowledges that it will be impossible
to measure in money the damage to the other party if a party fails to comply
with the obligations imposed by this Agreement, and that, in the event of any
such failure, the other party will not have an adequate remedy at law or in
damages.  Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or damages, is an appropriate
remedy for any such failure and will not oppose the granting of such relief on
the basis that the other party has an adequate remedy at law.  Each party agrees
that it will not seek, and agrees to waive any requirement for, the securing or
posting of a bond in connection with any other party's seeking or obtaining such
equitable relief.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Agreement under seal as of the date first set forth above.

                               



SONOSITE, INC.                                                       

By:___/s/ Kevin M. Goodwin_______

Name: Kevin M. Goodwin

Title:  CEO

BOSTON SCIENTIFIC corporation

By:__/s/ Dave McClellan_______________

Name: Dave McClellan

Title: President, Boston Scientific/Oncology




--------------------------------------------------------------------------------



Exhibit A



PRODUCT INFORMATION AND SPECIFICATIONS



Products:



iLook 15® including:

--Ultrasound unit, including c15 transducer

--Desktop docking station

--2 batteries

--Universal AC Power supply and power cable

--Auxiliary power cable

--Ultrasound gel

--User guide

--1 year warranty



iLook 25® including:

--Ultrasound unit, including l25 transducer

--Stand with charging cradle

--2 batteries

--Universal AC Power supply and power cable

--Auxiliary power cable

--Ultrasound gel

--User guide

--1 year warranty



Accessories:



--Desktop docking station

--iLook® battery - replacement

--Universal AC Power supply and power cable

--Auxiliary power cable

--Stand with charging cradle

--SiteLink Image Manager - software and null modem cable

Printer Bracket - iLook stand

--iLook 25® Needle Guide bracket

--iLook® 18-guage needle guide/cover kit (sold in 24-unit boxes)

--iLook® 21-guage needle guide/cover kit (sold in 24-unit boxes)

--iLook® 22-guage needle guide/cover kit (sold in 24-unit boxes)

--SonoSite backpack

--SonoSite iLook User Guide, English

--iLook® Quick Reference Guide



-Ultrasound gel

-Sony UP895 MD B&W Video Printer

-USB Serial Cable (for conversion from RS-232 to a USB, required for SiteLink)

-Security Cable (Kensington Cable)

-Video cable (RCA/BNC)

-iLook 25® sheath-only kit (box of 24)



Product Specifications:



See attached "Functional Requirements Specification, PowerPuff, Document Number
DO1147, Revision K".


--------------------------------------------------------------------------------



SonoSite,
Inc.                                                                                                                     Bothell,
Washington



Document Number:                 

Printed by: [*]

Revision:

K

Title:

International Distribution Agreement



CHANGE HISTORY:

Revision

Description of Change

K

[*]

J

[*]

H

[*]

G

[*]

F

[*]

E

[*]

D

[*]

C

[*]

B

[*]

A

[*]

                    

 

                                                                                                                                                  













































* Confidential Treatment Requested


--------------------------------------------------------------------------------



TABLE OF CONTENTS



1  Introduction                                                                                                          

  1.1  Program Objective

  1.2  Document Scope

  1.3  Format and Conventions

  1.4  Reference Documents

    1.4.1  SonoSite, Inc. Documents

    1.4.2  Industry Standards and Regulatory Agency Documents

    1.4.3  Design Specifications

2  Deliverables

3  Features

4  Intended Uses

  4.1  Transabdominal General Imaging Applications and Indications

  4.2  Transabdominal Gynecologic Applications and Indications

  4.3  Transabdominal Obstetrical Applications and Indications

  4.4  Transthoracic Cardiac Applications and INdications

  4.5  Vascular Imaging Applications

  4.6  Superficial Imaging Applications

  4.7  Image Transfer Applications

5  User Needs

  5.1  System Environment

  5.2  System Transporting

  5.3  User Interface Form Factor

  5.4  Transducer Form Factor

  5.5  Stand Form Factor

  5.6  User Feedback

    5.6.1  Visual Feedback

    5.6.2  Audio Feedback

  5.7  User Performance

  5.8  User Adjustable Parameters and Status

    5.8.1  System Parameters

    5.8.2  2D Mode Parameters

    5.8.3  Color Mode Parameters

    5.8.4  Measurement Parameters

    5.8.5  Image Management Parameters

    5.8.6  Patient Information Parameters

  5.9  Miscellaneous User Interface Requirements

6  Imaging

  6.1  Imaging Modes

  6.2  Optimization / Presets

  6.3  C15 2D Exam Types and Selections

  6.4  L25 2D Exam Types and Selections

7  Needle Guidance

8  System Defaults

  8.1  Default Settings

9  Usage Models

  9.1  Usage Model - Power

  9.2  Usage Model - Mechanical Interfaces

  9.3  Usage Model - Cleaning and Disinfecting

  9.4  Usage Model - Cable Use

10  System Performance

  10.1  Weight

  10.2  System Response

  10.3  Transducer Performance

    10.3.1  C15 Micro-convex Imaging Performance

    10.3.2  L25 Short-Linear Imaging Performance

  10.4  General Display Requirements

  10.5  Printing

  10.6  Image Store

  10.7  Connectivity

  10.8  External Video Drive Specifications

  10.9  Data Retention

  10.10  Date and Time Compliance

  10.11  Measurements

  10.12  Battery Pack Operation Specifications

  10.13  User Interface / AC Adapter Charging Requirements

  10.14  AC Adapter Power Requirements

  10.15  Line Cord Requirements

  10.16  Dock Functional and Performance Requirements

  10.17  Stand Functional and Performance Requirements

  10.18  Security

11  Safety

  11.1  Safety Classification

  11.2  Maximum Surface Temperature

  11.3  Biocompatibility

12  Acoustic Power and Intensity

  12.1  Thermal Index and Mechanical Index Output Display

  12.2  Acoustic Power and Intensity Output Limits

  12.3  Thermal Index Output Limit

  12.4  High Confidence Output Level Limits

  12.5  Output Level Defaults

  12.6  Default Level User Setups

  12.7  Ultrasound Exposure Contrul

13  Environment

  13.1  Natural Environment

    13.1.1  Temperature and Humidity

    13.1.2  Pressure (Altitude)

    13.1.3  Dust and Liquid Ingress

  13.2  Induced Environmental, Mechanical

    13.2.1  Construction

    13.2.2  Cable Flex

  13.3  Induced Environmental, Electrical

  13.4  Induced Environmental, Chemical

  13.5  Packaged Product

14  Internal Constraints

  14.1  Testability

  14.2  Manufacturing Requirements

  14.3  Reliability

  14.4  Serviceability

  14.5  Maintainability and Upgradeability

15  Product and Customization

  15.1  Factory Customization

  15.2  Distributor Customization

  15.3  Service Customization

  15.4  User Customization

16  System Labeling

  16.1  Languages

  16.2  Identification and Marking

  16.3  Manuals

30

30

30

30

31

31

32

33

33

33

35

35

35

35

35

36

36

36

37

37

37

38

38

38

39

39

39

39

40

40

40

41

41

41

42

42

42

42

42

42

43

43

44

44

44

44

44

45

46

46

46

46

47

47

48

48

48

49

49

49

49

49

50

50

50

51

51

51

51

52

52

52

52

53

53

53

53

54

54

54

54

55

55

55

55

56

57

57

58

58

58

59

60

60

60

60

60

61

61

61

61

61

62

62

62

62

63

63



* Confidential Treatment Requested


--------------------------------------------------------------------------------













[*]





























































































* Confidential Treatment Requested


--------------------------------------------------------------------------------



Exhibit B





PATENTS AND TRADEMARKS





Patent Name

Serial Number

Issue Date

Hand Held Ultrasonic Diagnostic Instrument

08/672,782

3/03/1998

Hand Held Ultrasonic Diagnostic Instrument with Digital Beamformer

08/863,937

10/06/1998

Ultrasonic Array Transducer Transceiver for a Hand Held Ultrasonic Diagnostic
Instrument

08/826,543

4/13/1999

Ultrasonic Signal Processor for a Hand Held Ultrasonic Diagnostic Instrument

09/167,964

10/24/2000

Ultrasonic Imaging Device with Integral Display

09/306,372

3/20/2001

Ultrasonic Signal Processor for Power Doppler Imaging in a Hand Held Diagnostic
Instrument

09/426,088

5/07/2002

Ultrasonic Signal Processor for a Hand Held Ultrasound Diagnostic Instrument

09/630,165

7/09/2002

Mobile Ultrasound Diagnostic Instrument and Docking Stand

09/564,600

9/10/2002

Low Power Portable Ultrasonic Diagnostic Instrument

09/564,299

10/29/2002

Balance Body Ultrasound System

10/227,160

6/10/2003

                                                                                 

                                   

                                               


--------------------------------------------------------------------------------



Exhibit C





PRICING





Product

Transfer Price

iLook15® or iLook25® (including all Products listed under iLook15® or iLook25®
on Exhibit A)

[*]

Accessories

--Desktop docking station

--iLook® battery - replacement

--Universal AC Power supply and power cable

--Auxiliary power cable

--Stand with charging cradle

--SiteLink Image Manager - software and null modem cable

--Printer Bracket - iLook stand

--iLook 25® Needle Guide bracket

--iLook® 18-guage needle guide/cover kit (sold in 24-unit boxes)

--iLook® 21-guage needle guide/cover kit (sold in 24-unit boxes)

--iLook® 22-guage needle guide/cover kit (sold in 24-unit boxes)

--SonoSite backpack

--SonoSite iLook User Guide, English

--iLook® Quick Reference Guide



-     Ultrasound gel

-     Sony UP895 MD B&W Video Printer

-     USB Serial Cable (for conversion from RS-232 to a USB, required for
SiteLink)

-     Security Cable (Kensington Cable)

-     Video cable (RCA/BNC)

-     iLook 25® sheath-only kit (box of 24)

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]



[*]

[*]

[*]

                                                                                                                                   

                                                                



























* Confidential Treatment Requested




--------------------------------------------------------------------------------



Exhibit D





TERRITORY





United States of America.


--------------------------------------------------------------------------------



Exhibit E





MINIMUM PURCHASE OBLIGATIONS





[*]                                                                                                                    Minimum
Units

[*]                                                                                                                             [*]

[*]                                                                                                                             [*]

[*]                                                                                                                             [*]

[*]                                                                                                                             [*]

[*]                                                                                                                             [*]













































































* Confidential Treatment Requested






--------------------------------------------------------------------------------



Exhibit F





CUSTOMER WARRANTY, WARRANTY CLAIM,
REPAIR AND MAINTENANCE PROCEDURES



CUSTOMER WARRANTY:



See attached "Sonosite Personal Imaging Tool Warranty and Repair Service
Information."





WARRANTY CLAIM, REPAIR AND MAINTENANCE PROCEDURES:



Supplier shall provide comprehensive management of service operations for BSC's
customers who purchase Product pursuant to this Agreement.  This shall include
maintaining a technical support hotline, product technical troubleshooting,
repair operations, service contract offerings and warranty database
administration.  Supplier will provide warranty and other repair and maintenance
services promptly and will provided customers with a replacement or loaner
Product during any repair period to ensure availability of Product to
customers.  Supplier shall track customer calls to closure, resolve complaints,
monitor service turn-around times, summarize product reliability, repair cost
and quality data.  Supplier shall share such data with BSC upon request by BSC. 
The service levels provided hereunder shall be no less than the service levels
provided by Supplier to its own customers.  BSC agrees to provide sales data to
Supplier necessary for Supplier to perform its service obligations including
name, address, date of sale, and Product and Accessory serial numbers, within 30
days of BSC's sale to the customer; provided, that no failure to supply such
information will result in the failure by Supplier to honor a verifiable
warranty.










--------------------------------------------------------------------------------



SonoSite Personal Imaging Tool

Warranty and Repair Service Information



SonoSite Personal Imaging Tools are designed to be highly durable and reliable.
The limited number of moving parts and circuit boards lessens the chance of
system failures. The systems and accessories are, however, subject to physical
damage and care should be taken to handle and transport the systems securely. In
the event of a system failure, the low weight and small size make it possible to
ship the system back to SonoSite for repair which is less costly than a field
service call.

Programs                             

Year One Warranties













SonoSite Standard Warranty











SonoSite Total Coverage

Upgrade to Standard Warranty











Extended 12-month Warranties













SonoSite Total Coverage

Extended Warranty







SonoSite Standard Coverage

Extended Warranty







SonoSite Limited Coverage Extended Warranty

Description                                                                                     

Coverage is for one year after product sale to customer. SonoSite provides U.S.
and Canadian customers with service loaners and performs repairs at the SonoSite
service facility.  SonoSite provides authorized dealers outside the U.S. and
Canada with replacement parts to service products.  Warranties are not
transferable outside the country where the product is purchased.



A comprehensive one-year warranty is included with SonoSite personal imaging
tools and accessories*.  Warranty covers damage due to normal use, excluding
dropping, mishandling, and theft.  SonoSite provides U.S. and Canadian customers
with service loaners and performs repairs at the SonoSite service facility.



Total Coverage protection provides additional coverage during the initial
one-year warranty period for damage due to accidental dropping, mishandling, or
theft.  It does not cover deliberate mishandling.  Coverage is per system and
includes accessories. SonoSite provides U.S. and Canadian customers with
next-morning service loaner delivery where available.

       

Protection is provided for the 12 months following the standard one-year
warranty period. Coverage is per system (accessories not included). SonoSite
provides authorized dealers outside the U.S. and Canada with replacement parts
to service products.  Warranties are not transferable outside the country where
the product is purchased.



Total Coverage protection covers damage due to normal use, including accidental
dropping, mishandling, or theft.  It does not cover deliberate mishandling. 
SonoSite provides U.S. and Canadian customers with next-morning service loaner
delivery where available.



Standard Coverage protection covers damage due to normal use, excluding
dropping, mishandling, and theft.  SonoSite provides U.S. and Canadian customers
with service loaners and performs repairs at SonoSite's service facility. 



Limited Coverage protection is for U.S. and Canadian customers only. This
protection covers damage due to normal use, excluding dropping, mishandling, and
theft.  Service loaner is available at an additional charge.

Part No.















Standard Warranty











P03223



























P03224









P03225









P03226



                                                  

                                                                                                                   

                   

*Accessories include SiteCharge™  and AC adapters. Ultrasound system batteries
are covered under limited six-month warranty. Warranties do not cover
non-SonoSite devices (e.g., printers, video recorders or external monitors).


--------------------------------------------------------------------------------



Standard Terms and Conditions



These Terms and Conditions, together with any order or other agreement signed by
both SonoSite, Inc. ("SonoSite") and the customer identified on the cover page
of the applicable order or invoice related hereto ("Customer") (collectively,
the "Agreement") sets forth the entire agreement and supersedes all prior
understandings or agreements of SonoSite and Customer with regard to the
purchase and sale of the Products and other transactions between SonoSite and
Customer involving the Products sold by SonoSite to customer. SonoSite will not
be bound by, and specifically objects to, any term, condition, or other
provision which is different from or in addition to the provisions of this
Agreement (whether or not it would materially alter this Agreement) which is
proffered by Customer in any purchase order, receipt, acceptance, confirmation,
correspondence, or otherwise, unless SonoSite specifically agrees to such
provision in a written instrument signed by SonoSite.



Limited Warranty and Remedy. SonoSite warrants to Customer that, upon delivery,
each Product will be [*].



SonoSite will use commercially reasonable efforts to correct any failure of any
Product that does not substantially conform to the foregoing warranty (e.g., by
modification or repair of the noncomplying Product); provided that Customer
gives SonoSite written notice of the noncompliance within [*] after delivery. If
SonoSite determines that such repair or replacement cannot occur under such
reasonable efforts, then SonoSite may elect to refund to Customer the amount
paid by Customer for the defective Product in exchange for such defective
Product in full satisfaction of SonoSite's obligations under this paragraph 8.



These warranty obligations do not apply to any Product that (a) has not been
operated and maintained in accordance with applicable instructions and manuals,
(b) has been repaired or altered by unauthorized personnel, or (c) has been
misused, abused, damaged or subjected to operation for which it was not
intended.



Indemnification. SonoSite will defend and indemnify Customer from and against
[*], provided that Customer: gives SonoSite prompt written notice of the claim;
allows SonoSite to control the defense and settlement of the claim; assists and
cooperates with SonoSite in connection with the defense and settlement of the
claim; complies with any court order or settlement made in connection with the
claim (e.g., as to future use of any infringing Product); and does not settle
the claim without SonoSite's prior written consent. This paragraph will not
apply to any claim to the extent such claim arises out of the negligence or
willful misconduct of Customer or results from any use of the Product in
connection with any equipment or other items not furnished by SonoSite or from
any use not in conformity with applicable instructions and manuals.



Disclaimer and Release. The warranties, obligations, and liabilities of SonoSite
and the remedies of the Customer set forth in this agreement are exclusive and
in substitution for, and customer hereby waives, releases and disclaims, all
other warranties, obligations, and liabilities of SonoSite and all other rights,
claims, and remedies of Customer against SonoSite, express or implied, arising
by law or otherwise, with respect to the products and any other goods or
services delivered under this agreement, including, but not limited to: (a) any
implied warranty of merchantability or fitness for a particular purpose; (b) any
implied warranty arising from course of performance, course of dealing or usage
of trade; (c) any obligation, liability, right, claim or remedy in tort, whether
or not arising from the negligence (active, passive or imputed), product
liability or strict liability of SonoSite; and (d) any obligation, liability,
right, claim or remedy for infringement.



Limitations of Liability. SonoSite's liability (whether in contract, tort or
otherwise, and notwithstanding any fault, negligence, strict liability or
product liability of SonoSite) with regard to any product or other goods or
services furnished under this agreement will not exceed the purchase price paid
by the Customer to SonoSite for the same. Further, SonoSite will not in any
event be liable for any special, incidental, consequential or indirect damages,
or for loss of revenue, loss of business or other financial loss, arising out of
or in connection with any product or other goods or services furnished under
this agreement.







* Confidential Treatment Requested




--------------------------------------------------------------------------------



Schedule A





SUPPLIER'S DISCLOSURE SCHEDULE





Supplier has a number of GPO contracts for which it is the exclusive supplier of
Products to the GPO's participating institutions.  Supplier will need to obtain
consent from the GPO's in most cases to permit BSC to be an authorized supplier
of the Products under those contracts.



[*]















































































* Confidential Treatment Requested




--------------------------------------------------------------------------------



Schedule B





IN-PROCESS SALES





[*]





















































































* Confidential Treatment Requested





